Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Organ et al (US 9,134,187).

As per claim 1 Organ et al depicts in figures 1-3 & 7 and discloses: A rocker apparatus, comprising: a housing; a lever assembly 34 { figures 1-3 & 7 } mounted in the housing, the lever assembly 34 being capable of moving in parallel with the housing; a magnetic element, the magnetic element being mounted in the lever assembly 34 { [column 11, lines 51-60] However, it should be appreciated that the sensor assembly 50 may employ any suitable technology without departing from the sprit and scope of the present disclosure, such as, for example, GMR/IMR/Hall magnetic sensors, optical encoders, two dimensional (2D) optical plates, inclinometers, accelerometers, resistive potentiometers, discrete switches (for digital output), magnetic sensors, etc. Thus, it should be appreciated that the force sensing multi-axis gimbaled device 30 is not limited in design to any particular sensor technology. }; and a circuit board 96 comprising a magnetic sensor 50 { [column 11, line 66 through column 12, line 4] The PCB 96 is also configurable to include appropriate electrical components (not shown) for receiving and processing the outputted sensor signal from the sensor assembly 50. The PCB 96 may be substantially free of electrical components so that it is interchangeable and configurable depending on the type of sensor technology used. }, the magnetic sensor 50 being configured to sense a magnetic field change of the magnetic element, and when the lever assembly 34 moves in parallel with the housing, the magnetic element being driven by the lever assembly 34 to move with respect to the magnetic sensor 50 in any direction in a plane; { [column 3, line 20-28]  Referring specifically to FIGS. 2 and 3, the gimbaled assembly 38 will now be described in detail. The gimbaled assembly 38 includes a first inner pivot plate 58 pivotally secured within a second middle pivot plate 62 such that the inner pivot plate 58 is pivotal about a first axis X, such as an x-axis (see FIG. 1). The middle pivot plate 62 is pivotally secured within a third outer pivot plate 66, and the middle pivot plate 62 is pivotal about a second axis Y 
    PNG
    media_image1.png
    206
    389
    media_image1.png
    Greyscale
substantially transverse to the first axis X, such as an y-axis (see FIG. 1). }  an annular limiting portion 102 { figure 7 } disposed on the housing: and wherein the lever assembly 34 comprises a slide portion 72, 76 & 146, when the lever assembly 34 moves in parallel with the housing to a position, the slide portion 72, 76 & 146 abutting against the annular limiting portion 102, to limit a movement ranges of the lever assembly 34 in a space defined by the annular limiting portion 102.  { figure 7 }

As per claim 2 Organ et al discloses: The rocker apparatus according to claim 1, wherein the lever assembly 34 intersects with the plane. { figures 1-3 }

As per claim 3 Organ et al depicts in figures 1-3 and discloses: The rocker apparatus according to claim 1, wherein when the lever assembly 34 moves in parallel with the housing, any two points on the lever assembly 34 move in a same direction by a same distance. { [column 3, line 20-28]  Referring specifically to FIGS. 2 and 3, the gimbaled assembly 38 will now be described in detail. The gimbaled assembly 38 includes a first inner pivot plate 58 pivotally secured within a second middle pivot plate 62 such that the inner pivot plate 58 is pivotal about a first axis X, such as an x-axis (see FIG. 1). The middle pivot plate 62 is pivotally secured within a third outer pivot plate 66, and the middle pivot plate 62 is pivotal about a second axis Y substantially transverse to the first axis X, such as an y-axis (see FIG. 1). }

As per claim 4 Organ et al discloses: The rocker apparatus according to claim 1, wherein when the lever assembly 34 moves in parallel with the housing, the lever assembly 34 does not rotate. { [column 12, line 60-67] The pivot pin sleeve 458 is configured to secure the spring foot 450 onto the joystick pivot pin 380. The cross-sectional shape and size of the joystick pivot pin 380 may be substantially identical to the cross-sectional shape and size of the internal opening of the pivot pin sleeve 458. In that regard, the cross-sectional shape may be polygonal so that the joystick pivot pin 380 does not rotate within the pivot pin sleeve 458 when received therein. }

As per claim 5 Organ et al depicts in figures 1-3 and discloses: The rocker apparatus according to claim 1, wherein the magnetic element is fixedly mounted on the lever assembly 34, when the lever assembly 34 moves in parallel with the housing, the magnetic element moving in parallel with the magnetic sensor 50. { [column 11, lines 51-60] However, it should be appreciated that the sensor assembly 50 may employ any suitable technology without departing from the sprit and scope of the present disclosure, such as, for example, GMR/IMR/Hall magnetic sensors, optical encoders, two dimensional (2D) optical plates, inclinometers, accelerometers, resistive potentiometers, discrete switches (for digital output), magnetic sensors, etc. Thus, it should be appreciated that the force sensing multi-axis gimbaled device 30 is not limited in design to any particular sensor technology. };

As per claim 6 Organ et al depicts in figures 1-3 and discloses: The rocker apparatus according to claim 1, further comprising a reset mechanism 42, when the lever assembly 34 deviates from an initial position of the lever assembly 34, the reset mechanism 42 generating a force for resetting the lever assembly 34. { [column 6, line 66 through column 7, line 7] Referring again to FIGS. 2 and 3, the force sensing multi-axis gimbaled device 30 further includes a biasing assembly 42 that biases the movement of the joystick shaft assembly 34 along predefined axes and urges the joystick shaft assembly 34 toward its center position. The biasing assembly 42 is defined by first, second, third, and fourth leaf springs 146, 148, 150, and 152 secured to and engageable with a portion of the gimbaled assembly 38 as it is moved into different positions. }

As per claim 7 Organ et al depicts in figures 1-3 and discloses: The rocker apparatus according to claim 6, wherein the reset mechanism 42 comprises a first reset assembly 146 & & 150 and a second reset assembly 148 & & 152, when the lever assembly 34 deviates from the initial position of the lever assembly 34, the first reset assembly 146 & & 150 and the second reset assembly 148 & & 152 generating a resultant force for resetting the lever assembly 34. { [column 6, line 66 through column 7, line 7] Referring again to FIGS. 2 and 3, the force sensing multi-axis gimbaled device 30 further includes a biasing assembly 42 that biases the movement of the joystick shaft assembly 34 along predefined axes and urges the joystick shaft assembly 34 toward its center position. The biasing assembly 42 is defined by first, second, third, and fourth leaf springs 146, 148, 150, and 152 secured to and engageable with a portion of the gimbaled assembly 38 as it is moved into different positions. }

As per claim 8 Organ et al depicts in figures 1-3 and discloses: The rocker apparatus according to claim 7, wherein the first reset assembly 146 & & 150 is capable of generating a force for pushing the lever assembly 34 along a first axis X and the second reset assembly 148 & & 152 is capable of generating a force for pushing the lever assembly 34 along a second axis Y; and when the lever assembly 34 deviates from the initial position of the lever assembly 34, at least one of the first reset assembly 146 & & 150 and the second reset assembly 148 & & 152 generates a force for pushing the lever assembly 34 along a corresponding axis, so that the lever assembly 34 returns to the initial position of the lever assembly 34 after being released, the first axis X being not parallel to the second axis Y.  { [column 6, line 66 through column 7, line 7] Referring again to FIGS. 2 and 3, the force sensing multi-axis gimbaled device 30 further includes a biasing assembly 42 that biases the movement of the joystick shaft assembly 34 along predefined axes and urges the joystick shaft assembly 34 toward its center position. The biasing assembly 42 is defined by first, second, third, and fourth leaf springs 146, 148, 150, and 152 secured to and engageable with a portion of the gimbaled assembly 38 as it is moved into different positions. }

As per claim 9 Organ et al discloses: The rocker apparatus according to claim 8, wherein the first axis X is perpendicular to the second axis Y. { figure 1 }

As per claim 10 Organ et al depicts in figure 2 and discloses: The rocker apparatus according to claim 7, wherein the first reset assembly 146 & & 150 comprises a first movable block 158, a first elastic element 162 and a first mount 58, the first movable block 158 being mounted on the first mount 58. { figures 2 & 4 }


    PNG
    media_image2.png
    303
    272
    media_image2.png
    Greyscale
As per claim 11 Organ et al figures 2-4 and discloses: The rocker apparatus according to claim 10, wherein there are two first movable blocks 158, there are two first elastic elements 162 & 164 and a first  accommodation groove is formed on the first mount 58; the first accommodation groove is formed along the first axis X, the two first movable blocks 158 being accommodated in the first accommodation groove and disposed at two opposite sides of the lever assembly 34 along the first axis X; and one end of each first elastic element 162 & 164 is connected to an inner side wall of the first accommodation groove and the other end of each first elastic element 162 & 164 is connected to one corresponding first movable block 158. { figures 2-4 }


    PNG
    media_image2.png
    303
    272
    media_image2.png
    Greyscale
As per claim 12 Organ et al discloses: The rocker apparatus according to claim 11, wherein each first movable block 158 comprises a first fixing portion { The through hole in block 158 for screw 166}; a second fixing portion { The through hole in block 58 for screw 166}; is disposed at each of two opposite sides of the inner side wall of the first accommodation groove; and one end of each first elastic element 162 is mounted at one second fixing portion of the first accommodation groove and the other end of each first elastic element 162 is mounted at the first fixing portion of one corresponding first movable block 158. { figures 2-4 }

As per claim 13 Organ et al discloses: The rocker apparatus according to claim 12, wherein the first fixing portion { The through hole in block 158 for screw 166} and the second fixing portion { The through hole in block 58 for screw 166} are any of the following: a fixing post, a slot and a hook-shaped projection. { figures 2-4 }


    PNG
    media_image3.png
    319
    432
    media_image3.png
    Greyscale
As per claim 14 Organ et al discloses: The rocker apparatus according to claim 11, wherein a first limiting post is further disposed on the first accommodation groove, the first limiting post being disposed between the two first movable blocks 158 to separate the two first movable blocks 158 by a preset distance. { figures 2-4 }

As per claim 15 Organ et al discloses: The rocker apparatus according to claim 7, wherein the second reset assembly 148 & & 152 comprises a second movable block 158, a second elastic element 164 and a second mount 58, the second movable block 158 being mounted on the second mount 58.  { figures 2 & 4 }


    PNG
    media_image2.png
    303
    272
    media_image2.png
    Greyscale
As per claim 16 Organ et al figures 2-4 and discloses: The rocker apparatus according to claim 15, wherein there are two second movable blocks 158, there are two second elastic elements 164 and a second accommodation groove is formed on the second mount 58; the second accommodation groove is formed along the second axis Y, the two second movable blocks 158 being accommodated in the second accommodation groove and disposed at two opposite sides of the lever assembly 34 along the second axis Y; and one end of each second elastic element 164 is connected to an inner side wall of the second accommodation groove and the other end of each second elastic element 164 is connected to one corresponding second movable block 158. { figures 2-4 }

As per claim 17 Organ et al discloses: The rocker apparatus according to claim 16, wherein each second movable block 158 comprises a third fixing portion{ The through hole in block 158 for screw 166}; a 
    PNG
    media_image2.png
    303
    272
    media_image2.png
    Greyscale
fourth fixing portion { The through hole in block 58 for screw 166} is disposed at each of two opposite sides of the inner side wall of the second accommodation groove; and one end of each second elastic element 164 is mounted at one fourth fixing portion { The through hole in block 58 for screw 166}of the second accommodation groove and the other end of each second elastic element 164 is mounted at the third fixing portion { The through hole in block 158 for screw 166} of one corresponding second movable block 158. { figures 2-4 }

As per claim 18 Organ et al discloses: The rocker apparatus according to claim 17, wherein the third fixing portion { The through hole in block 158 for screw 166} and the fourth fixing portion { The through hole in block 58 for screw 166} are any of the following: a fixing post, a slot and a hook-shaped projection. { figures 2-4 }


    PNG
    media_image3.png
    319
    432
    media_image3.png
    Greyscale
As per claim 19 Organ et al discloses: The rocker apparatus according to any of claim 16, wherein a second limiting post is further disposed on the second accommodation groove, the second limiting post being disposed between the two second movable blocks 158 to separate the two second movable blocks 158 by a preset distance. { figures 2-4 }

As per claim 20 Organ et al depicts in figures 2-4 and discloses: The rocker apparatus according to any of claim 1, wherein the housing is provided with a first through hole 90 & 104, the first through hole reserving movement space for movement of the lever assembly 34 in parallel with the housing. { figures 2-4 }

Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive. Applicant asserts in the first paragraph on page 3 the following:
In contrast, the above-identified distinguishing feature required by amended claim 1 provides that “when the lever assembly 20 moves in parallel with the housing 10 to a position, the slide portion 222 abutting against the annular limiting portion 112, to limit a movement range of the lever assembly 20 in a space defined by the annular limiting portion 112”, this is different from the O-rings 170 of Organ.


    PNG
    media_image1.png
    206
    389
    media_image1.png
    Greyscale
Organ et al does depict in figure 7 the slide portion 72, 76 & 146 abutting against annular limiting portion 102 as required by the claims.  Therefore, contrary to applicant’s assertion, as stated supra, Organ et al does anticipate the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd